COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-10-153-CV





SFTF HOLDINGS, LLC	APPELLANT



V.



PRIMELENDING, A PLAINSCAPITAL					APPELLEES

COMPANY, MORTGAGE ELECTRONIC

REGISTRATION SYSTEMS, INC.,

AS NOMINEE FOR LENDER AND 

LENDERS SUCCESSORS AND 

ASSIGNS, AND ONEWEST BANK, 

FSB, AS DULY AUTHORIZED 

MORTGAGE SERVICER FOR WELLS 

FARGO BANK, NA AS TRUSTEE 

OF THE LEHMAN MORTGAGE 

TRUST 2007-1 TRUST FUND	



------------



FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------



Appellant SFTF Holdings, LLC attempts to appeal from the trial court’s “Order Granting Summary Judgment” signed May 14, 2010, in favor of Mortgage Electronic Registration Systems, Inc. and Onewest Bank, FSB.  

On May 17, 2010, this court sent a letter to SFTF Holdings stating that we were concerned that we might not have jurisdiction because the order did not appear to dispose of all parties in the case.  We stated that unless SFTF Holdings or any party desiring to continue the appeal filed a response showing grounds for continuing the appeal, this appeal would be dismissed for want of jurisdiction.  No response was filed.

Because there is no final judgment or appealable order, we dismiss the appeal for want of jurisdiction.  
See
 Tex. R. App. P. 42.3(a), 43.2(f).



PER CURIAM





PANEL:  WALKER, MCCOY, and MEIER, JJ.



DELIVERED:  July 1, 2010



FOOTNOTES
1:See 
Tex. R. App. P. 47.4.